Citation Nr: 1624214	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Kansas City, Missouri


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at Hays Medical Center on June 18, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Wichita, Kansas.

In his October 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  However, in an April 2016 letter, the Veteran was informed that he was scheduled for this hearing in June 2016. In an April 2016 letter, the Veteran stated that he was unable to attend the hearing because of his health conditions.  He did not request another hearing.  As such, the Board considers his hearing request withdrawn. 38 C.F.R. § 20.702(e) (2015).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's April 2016 communication regarding his Board hearing and a May 2016 Appellant's Brief submitted by his representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  On June 18, 2013, the Veteran, who has a total disability permanent in nature resulting from a service-connected disability, received private treatment at Hays Medical Center for complaints of fatigue, weakness, and shortness of breath.

2.  The medical services in question were not authorized in advance by VA. 

3.  The totality of the evidence reveals that the Veteran's private care on June 18, 2013, was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Hays Medical Center on June 18, 2013. 
38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. § 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West  2014); 38 C.F.R. § 3.159 (2015).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Furthermore, in a September 2013 communication in which his claim was denied, he was specifically advised of the criteria that must be met in order for VA to reimburse a non-VA provider on his behalf for the services provided.  Such letter also included an attachment advising him of the provisions of the VCAA, to include his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claim.  Thereafter, his claim was readjudicated in the October 2013 statement of the case.  

The Board finds that the contents of the notice fully complied with the requirements of the VCAA as well as Chapter 17.  Furthermore, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice.  Therefore, to decide the appeal would not be prejudicial to the claimant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

Analysis

On the afternoon of June 18, 2013, the Veteran was treated at Hays Medical Center for approximately two hours. At such time, he reported mild fatigue that started 5-6 days prior and was chronic. He reported fever, chills, pain, shortness of breath, vomiting, and diarrhea. His discharge instructions were to rest at home and follow up with his primary care physician if he had continued problems.

In the September 2013 administrative decision on appeal and the October 2013 Statement of the Case (SOC), the VAMC denied the Veteran's medical payment claim. In particular, the VAMC determined that the Veteran's private treatment on June 18, 2013 was not so emergent that delay would have been hazardous to the Veteran's life or health and that a VA medical facility was readily available to provide care. 

The Veteran, however, requests payment of these unauthorized medical expenses. He contends that private treatment on the afternoon of June 18, 2013 was rendered in a medical emergency and that his blood pressure was too high to drive 200 miles to the closest VA hospital. See August 2013 Notice of Disagreement and October 2013 VA Form 9.

Initially, with regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care. 
38 U.S.C.A. § 1703. When demand is only for infrequent use, individual authorizations may be used. 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. 
§ 17.52(a) (2015); Malone v. Gober, 10 Vet. App. 539, 541 (1997). However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations. 38 U.S.C.A. § 1703(a)(1); 
38 C.F.R. § 17.52(a)(1). There is no requirement for a "medical emergency" under this particular provision. 

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility. 38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3). There is no requirement for treatment of a "service-connected disability" under this provision.  

However, in the present case, there is no evidence or allegation that the Veteran received prior authorization for the treatment rendered at the Hays Medical Center on June 18, 2013.  In this regard, records from such facility do not show that VA was contacted regarding the Veteran's treatment, and he has not contended that he received prior authorization from VA for his treatment.  Furthermore, he was not transferred from a VA clinic or hospital to the private hospital as the records show that he went directly from his residence to the hospital. See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")   Therefore, the Board finds that the medical services in question were not authorized in advance by VA.

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725. Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.  In the instant case, as will be discussed below, as the Veteran has a total disability permanent in nature resulting from a service-connected disability, 38 U.S.C.A. § 1728, rather than 38 U.S.C.A. § 1725, is for application.  

In this regard, such statute, and implementing regulations, provide that reimbursement of certain medical expenses will be paid on the basis of a claim timely filed, under the following circumstances:

(a) For Veterans with service-connected disabilities. Emergency treatment not previously authorized was rendered to a Veteran in need of such emergency treatment:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico);

(4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 
§ 17.47(i)(2);

(b) In a medical emergency. Emergency treatment not previously authorized including medical service, professional services ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to resulting in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. And,

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care service for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive. Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under 38 U.S.C.A. § 1728 must be met).

The Veteran is currently service-connected for adenocarcinoma of the prostate, rated as 100 percent disabling; posttraumatic stress disorder, rated as 70 percent disabling; ischemic heart disease post-CABG, rated as 60 percent disabling; voiding dysfunction, rated as noncompensable, shell fragment wound scars, one rated as 10 percent disabling and one rated as noncompensable; and erectile dysfunction, rated as noncompensable. His combined disability rating is 100 percent. He is receiving special monthly compensation under 38 U.S.C. § 1114(s), 38 C.F.R. § 3.350(i), and for loss of use of creative organ. He also receives a special monthly pension. Consequently, the Board finds that the Veteran has a total disability permanent in nature resulting from his service-connected disabilities. As such, the Veteran meets the criteria of 38 C.F.R. § 17.120(a)(3).

In the instant case, whether the Veteran is eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a) turns on whether the Veteran was treated for emergency treatment and whether federal facilities were feasibly available.  

The Board has first considered whether the Veteran's treatment on June 18, 2013, was for a medical emergency.  Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

Upon review of the evidence, the Board finds that the totality of the circumstances demonstrates that the Veteran's June 18, 2013 treatment was not emergency treatment.  That is, the evidence of record establishes that no medical emergency existed at that time under the prudent layperson standard. 

With regard to lay evidence, the Veteran has contended that his private treatment on June 18, 2013 was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. In his August 2013 Notice of Disagreement, the Veteran stated that he was treated at the VA in February for raspy lungs filling with fluid. The Veteran contends that when he went to Hays Medical Center, his blood pressure was 196/118 and they found that his lungs were "raspy." The Veteran reports that the closest VA hospital was 200 miles away and he could not go that far with high blood pressure and high white blood count. He stated that while in the medical center his blood pressure dropped to 60/31.  In his October 2013 VA Form 9, the Veteran made several complaints about Agent Orange. He states that he had heart surgery in January 2000 and had six strokes. The Veteran says that is when it was discovered that he had high blood pressure and was provided a CAT scan after being told he had "raspy lungs."

Unfortunately, the medical evidence of record does not support the Veteran's assertions. Rather, his records from his June 18, 2013 treatment show that, while he was wheezing, his breath sounds were equal. While the Veteran's cardiovascular examination showed tachycardia, his blood pressure was measured eight times during his stay at the medical center, which was just over two hours. His blood pressure readings were as follows: 140/81, 104/61, 120/63, 140/64, 118/53, 117/66, 118/65, and 124/66. There is no evidence of extreme high or low blood pressure readings. Such records also show that he complained of fatigue that lasted 5-6 days and was mild and chronic, as well as weakness, coughing, wheezing, fever, chills, pain, shortness of breath, vomiting and diarrhea. However, the Veteran's appearance, eyes, ear, nose, and throat, neck, gastrointestinal, musculoskeletal, skin, neurological, and psychiatric examinations were normal. He was diagnosed with fatigue. He was discharged to his home in stable condition. He was prescribed an Albuterol inhaler, and was told to go home and rest and follow up with his primary care physician if he continued to have problems. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors. Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). In particular, personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Although the Veteran is competent to describe his symptoms on June 18, 2013, the Board finds the other evidence of record on the issue of whether a medical emergency existed to be more credible and probative than the Veteran's lay assertions and thus outweigh the lay statements. That is, the objective and contemporaneous evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them with regard to whether a medical emergency existed. For example, the Board has determined that the Veteran's lay assertion that he had high and then low blood pressure not credible due to conflicting evidence in the file. In this regard, the private medical records clearly indicate that the Veteran's blood pressure was within normal ranges during his treatment. Furthermore, despite the allegation of an emergency situation, the treating facility only held the Veteran for two hours and he was noted to be in stable condition. Consequently, he Board finds the Veteran's lay statements not credible because they contradict the private treatment report. See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (stating that the Board acted appropriately in its fact-finding role in its determination that lay statements of record were not credible because they are in direct contradiction to the medical evidence of record). In this regard, contemporaneous evidence may have greater probative value than history as reported by the Veteran at a later date. Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

The Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency. In short, the totality of the evidence establishes that a medical emergency did not exist on June 18, 2013. It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.120(b).

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1728, reimbursement is prohibited. The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses. Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at Hays Medical Center on June 18, 2013.  There is no doubt to be resolved and his claim must be denied.   


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Hays Medical Center on June 18, 2013 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


